DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/31/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite for failing to specifically point out which of the sealing element and the relief region has at least one rounded end region. For the purposes of expediting prosecution, the claim will be interpreted as being directed to the sealing element comprising at least one rounded end region.

Regarding claim 13, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “material strength” of “less than 100 µm” in claim 13 is used in the claim. The examiner is unable to ascertain how a material strength can be measured in a length. The skilled artisan will recognize that material strength is generally measured in Pa or equivalents, specifically a measure of force per unit area. The term is indefinite because the specification does not clearly redefine the term of material strength. Furthermore, no guidance is provided in the specification on how to measure material strength.

Claim Interpretation
Claims 10-12 are directed to a sealing region formed taking a warpage compensation into account. The examiner notes that, based on the specification (see Figure 5 and pages 17-23), the warpage compensation is a process step that is performed during forming of the sealing region. Specifically, at lines 6-18 of page 17, it is explained that the forming process of the sealing element can lead to warpage due to difference in heat expansion coefficients of the elements and due to elastomer materials shrinking due to cross-linking.
The limitations are process limitations, while the claims are directed to a product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al. (US 2011/0236786).
Regarding claims 1, 2, and 16, Iizuka teaches an assembly for an electrochemical device, comprising at least one gas diffusion layer (2) and at least one sealing element, or gasket (5), produced on the gas diffusion layer,
wherein the sealing element (5) comprises an inner sealing region fixed to the gas diffusion layer and an outer sealing region connected to the gas diffusion layer via the inner sealing means, and a flow field sealing line (Figure 2--annotated below, abstract, [0043]):

    PNG
    media_image1.png
    345
    714
    media_image1.png
    Greyscale

Further regarding claim 1, Iizuka teaches a relief opening, or manifold (6).
With further regard to claim 16, Iizuka teaches producing the gasket (5) ([0040]).

As for claim 5, it is seen in Figure 1 of Iizuka that the sealing element comprises a plurality of relief regions (51, 6) which follow one another along a peripheral direction of the gas diffusion layer (2).

Regarding claim 6, Iizuka teaches the claimed structure:

    PNG
    media_image2.png
    362
    566
    media_image2.png
    Greyscale


As for claims 10-12, as is discussed above, the limitations are found to be process limitations in a product claim. Furthermore, the sealing assembly, and all regions of the sealing assembly, of Iizuka are structurally the same as the claimed sealing regions. The examiner finds that the process of making the claimed sealing regions does not appear to have a structural impact on the sealing regions such that the structure of the claims is different from the structure of Iizuka. Therefore, the product by process limitations are not given patentable weight. MPEP 2113

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka.
The teachings of Iizuka as discussed above are incorporated herein.
Regarding claims 1, 2, and 16, Iizuka teaches an assembly for an electrochemical device, comprising at least one gas diffusion layer (2) and at least one sealing element, or gasket (5), produced on the gas diffusion layer,
wherein the sealing element (5) comprises an inner sealing region fixed to the gas diffusion layer and an outer sealing region connected to the gas diffusion layer via the inner sealing means, and a flow field sealing line (Figure 2--annotated below, abstract, [0043]):

    PNG
    media_image1.png
    345
    714
    media_image1.png
    Greyscale

Further regarding claim 1 and with regard to claim 9, Iizuka is silent on the relative height of the sealing regions; however, Iizuka does teach that the greatest height of the outer sealing region (including protrusion 51)) is greater than the greatest height of the inner sealing region (including flow field sealing line / linear seal protrusion 52) in order to prevent excessive pressure on the membrane electrode assembly ([0044]).
It would have been obvious to the skilled artisan at the time of the invention to determine the workable ranges of the heights of the components of the gasket of Iizuka in order to prevent excessive pressure on the membrane electrode assembly and achieve the desired sealing functions. It has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.04 II
Further, with regard to claim 9, it would have been within the ordinary level of skill in the art to design the shape of the relief region to prevent excessive pressure on the membrane electrode assembly. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV B*

With further regard to claim 16, Iizuka teaches producing the gasket (5) ([0040]).

Regarding claims 3 and 4, Iizuka teaches a medium channel sealing line, or seal protrusion (51), extending around a medium through-opening, or manifold (6), of the sealing element (5) ([0043]).
As for claim 5, it is seen in Figure 1 of Iizuka that the sealing element comprises a plurality of relief regions (51, 6) which follow one another along a peripheral direction of the gas diffusion layer (2).

Regarding claim 6, Iizuka teaches the claimed structure:

    PNG
    media_image2.png
    362
    566
    media_image2.png
    Greyscale




With regard to claims 7 and 8, Iizuka teaches the sealing element of claim 1, but is silent on the dimensions and shape; however, it would have been an obvious matter of design choice to adapt the size and shape of the fuel cell of Iizuka to fit the space allotted in the device for which the fuel cell is used (e.g. a fuel cell vehicle), since such a modification would involve mere changes in the size or shape of the component, which is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV A, B

As for claims 10-12, as is discussed above, the limitations are found to be process limitations in a product claim. Furthermore, the sealing assembly, and all regions of the sealing assembly, of Iizuka are structurally the same as the claimed sealing regions. The examiner finds that the process of making the claimed sealing regions does not appear to have a structural impact on the sealing regions such that the structure of the claims is different from the structure of Iizuka. Therefore, the product by process limitations are not given patentable weight. MPEP 2113

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka as applied to claim 1 above, and further in view of Morimoto et al. (US 2009/0155661).
The teachings of Iizuka as discussed above are incorporated herein.
Iizuka teaches the sealing element of claim 1 but fails to two sealing regions as claimed.
With regard to claim 14, Morimoto teaches an assembly including a membrane electrode assembly (44, 46a, 46b), and first (47a) and second (47c) sealing elements (abstract, Figure 6).
Morimoto further teaches that forming the sealing elements in two separate parts is desirable for preventing deflection of the polymer electrolyte membrane due to pressure when the sealing material is injected ([0026]).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to form the sealing element of Iizuka in two parts such as taught by Morimoto in order to prevent deflection of the polymer electrolyte membrane due to pressure when the sealing material is injected.

As for claim 15, Morimoto teaches openings (50, 52), in both sealing elements which do not overlap one another (Figure 6C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller (US 2006/0093882) discussed warpage compensation of sealing elements of a fuel cell ([0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729